Citation Nr: 1417203	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-03 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to December 1966.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A December 2008 Board decision referred the issue of service connection for PTSD to the RO for development and adjudication.

The Veteran testified at an October 2012 Travel Board hearing.  A transcript of the hearing is not available because the hearing recording was inaudible.  A November 2012 letter provided the Veteran with the opportunity to schedule a second hearing before the Board and informed him that failure to respond within 30 days would be interpreted as him declining his right to an additional hearing.  The Veteran did not respond to the November 2012 letter.

The Virtual VA paperless claims processing system contains documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is required and the case is REMANDED for the following actions:

1. Send the Veteran a letter providing the notice set forth in 38 C.F.R. § 3.304(f)(5) for PTSD claims based on in-service personal assault.

2. Attempt to obtain deck logs for the U.S.S. Orion for the period of February 1965 to March 1965 and associate them with the claims file.  The deck logs should be reviewed for supporting documentation of the Veteran's alleged stressor of disarming an activated torpedo.

If the deck logs are not obtained, all efforts to obtain them and any negative responses received must be documented and associated with the claims file.

3. Request that the Veteran identify any medical or non-medical evidence or records that are not included in the claims file and pertain to his PTSD.  Provide the Veteran with release of information forms to obtain such information.  In particular:
	
a. Advise the Veteran to obtain "buddy statements," personal correspondence, or other evidence that is relevant to his claim of service connection for PTSD.  Specifically advise the Veteran to obtain buddy statements from:

	The superior officer to whom he reported the 1963 sexual assault; and

	The E-5 team member (initials J.T.) who helped the Veteran disarm the activated torpedo.

b. Request that the Veteran provide the full name of the service member he witnessed fall off of a peer and die of cold shock in the waters off of Scotland, the year the incident occurred, the exact location of this incident, and a three-month time range of the incident.  Also request that the Veteran provide any information he has regarding the service member's branch of service and unit to which the service member was assigned.  If sufficient information is provided, request the U. S. Army and Joint Services Records Research Center (JSRRC) to verify whether this incident occurred.  If the Veteran does not provide sufficient information to undertake verification of this stressor, a memorandum making a formal finding of this fact must be issued for the record.

If any records identified by the Veteran are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies in his possession.

4. Obtain any VA medical treatment records (VAMRs) dating from June 2012 forward and associate them with the claims file.

5. After receipt of the above information, RETURN THE CLAIMS FILE to the VA examiner who conducted the June 2012 mental disorders examination and request an addendum opinion.  If that examiner is not available, request an opinion from another qualified VA examiner.  The entire claims file, to include a copy of  this REMAND, must be made available to the examiner, who must note its review.

a. The examiner must provide an opinion as to whether the Veteran's PTSD results from one or more in-service stressor.

b. The examiner should address whether the Veteran's verified 1965 assault in Boston, during which he was "beaten about face, shoulders, [and left side] of Chest wall" and had "fingers [inserted] in his eyes," see November 1965 service treatment record, supports a diagnosis of PTSD based on this event.  The examiner must provide a complete explanation for his or her opinion.

c. The examiner should also address whether the Veteran has PTSD as a result of any other in-service stressor that has been verified, to include the Veteran's account of disarming a torpedo in 1965 if the RO is able to verify this account.

d. The examiner must address whether there are  indications that the Veteran was sexually abused during active service, as he related in a written statement received in June 2004.  The examiner should state whether there is any evidence of behavior changes during service or other indications that the alleged sexual assault occurred.  The examiner should also provide an opinion as to the likelihood that the Veteran has PTSD as a result of this stressor.

	THE EXAMINER MUST BE ADVISED THAT THE LACK OF SUBSTANTIATION OF A SEXUAL ASSAULT IS NOT DETERMINATIVE OF THE CLAIM AND HE OR SHE IS BEING REQUESTED TO EXPRESS AN OPINION AS TO WHETHER A SEXUAL ASSAULT OCCURRED AS ALLEGED BY THE VETERAN.

6. If the examiner finds that the Veteran does not have a current diagnosis of PTSD, the examiner should reconcile this finding with earlier VA treatment records, see VAMRs dated April 2006, May 2006, and January 2009, showing diagnoses of PTSD. 

7. Then, review the VA examiner's report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the requested opinion.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

8. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for PTSD.  If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



